Exhibit 99.1 VAALCO ENERGY ANNOUNCES THE APPOINTMENT OF CARY BOUNDS AS CHIEF OPERATING OFFICER HOUSTON – JUNE 30, 2015 – VAALCO Energy, Inc. (NYSE: EGY) today announced that Cary Bounds will join VAALCO as Chief Operating Officer effective July 6, 2015. Mr. Bounds is a petroleum engineer and has almost 25 years of domestic and international asset management, business development, planning and technical engineering experience at large, multinational energy companies as well as at mid-sized and larger independent E&P companies. From 2010 until joining VAALCO, Mr. Bounds was employed with Noble Energy where he held upstream positions in international assets management, including Business Unit Manager, Equatorial Guinea Assets, and Country Manager, North Sea. Prior to Noble, he held a variety of management and engineering positions with companies including SM Energy where he was Engineering Manager for their Gulf Coast and Permian assets, and at Dominion Energy & Minerals where he was Manager of Business Analysis and Corporate Development, Planning Manager, and Reservoir Engineering Supervisor. He began his career at ConocoPhillips in 1991 as a production engineer.
